UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6739



AARON WAYNE PELLUM,

                Plaintiff - Appellant,

          v.


STAN BURTT, Warden of Lieber Correctional Institution; NFN
BODISON, Associate Warden; NFN THOMPSON, Associate Warden; NFN
NETTLES, Major; NFN ELKA, Lieutenant; G. ANTLEY, Investigator
at Lieber Correctional Institution; NFN NUNLEY, Captain; NFN
SMITH, Doctor, all sued in their individual and official
capacity; L. CARRINGTON, Institutional Grievance Coordinator
at Lieber Correctional Institution, sued in her individual
capacity and official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Joseph F. Anderson, Jr., Chief
District Judge. (9:05-cv-03339-JFA)


Submitted:   September 11, 2008           Decided:   October 1, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Aaron Wayne Pellum, Appellant Pro Se. Eugene P. Corrigan, III,
Jacqueline Gottfried Grau, GRIMBALL & CABANISS, Charleston, South
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Aaron Wayne Pellum seeks to appeal the district court’s

order accepting in part and rejecting in part the magistrate

judge’s recommendation and denying his motion for summary judgment

and denying in part and granting in part the Defendants’ motion for

summary judgment in this 42 U.S.C. § 1983 (2000) action.      This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).   The order Pellum seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.   Accordingly, we grant the Appellees’ motion and

dismiss the appeal for lack of jurisdiction.      We deny Pellum’s

motions for appointment of counsel, a transcript at government

expense, to stay the proceedings, and for oral argument.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                         DISMISSED




                                 3